UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4399


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN CLIFTON JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:13-cr-00001-GMG-DJJ-1)


Submitted:   December 20, 2013            Decided:   February 6, 2014


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant.      Stephen Donald Warner, Assistant
United States Attorney, Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brian Clifton Jackson appeals his conviction and the

eighty-four-month sentence imposed following his guilty plea to

use   of   a    communication        facility            in   furtherance      of    a     drug

transaction,       in     violation        of       21    U.S.C.   §     843(b)      (2012).

Jackson’s      counsel     has     filed    a       brief     pursuant    to    Anders       v.

California, 386 U.S. 738 (1967), concluding that there are no

meritorious     issues      for    appeal.           Jackson     was    notified      of    his

right to file a pro se supplemental brief but has not done so.

The Government has declined to file a response brief.                               Following

a careful review of the record, we affirm.

            Before accepting Jackson’s guilty plea, the district

court conducted a thorough plea colloquy, fully complying with

Fed. R. Crim. P. 11 and ensuring that Jackson’s plea was knowing

and voluntary and supported by an independent factual basis.

See United States v. DeFusco, 949 F.2d 114, 117 (4th Cir. 1991).

The court subsequently followed all necessary procedural steps

in    sentencing        Jackson,     properly            calculating     his    Guidelines

range, considering the 18 U.S.C. § 3553(a) (2012) factors and

the    parties’         arguments,     and          providing      an     individualized

assessment based on the facts presented.                           See Gall v. United

States, 552 U.S. 38, 51 (2007).                          Jackson’s within-Guidelines

sentence is presumed substantively reasonable on appeal, and he



                                                2
has not met his burden to rebut this presumption.               United States

v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Jackson’s conviction and sentence.

            This court requires that counsel inform Jackson, in

writing,   of   the    right   to   petition   the   Supreme    Court    of   the

United States for further review.              If Jackson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.               Counsel’s motion must

state that a copy thereof was served on Jackson.

            We dispense with oral argument because the facts and

legal    contentions    are    adequately    presented    in   the    materials

before   this   court    and   argument     will   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                       3